Citation Nr: 1515528	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-13 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a decision for complete recoupment of the Veteran's special separation benefit was proper.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a compensable rating for hypertension.  

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980 and from November 1991 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a December 2004 rating decision, service connection for PTSD was denied.  This claim was remanded by the Board in June 2008 and May 2010.  In a November 2011 rating decision, service connection for PTSD was granted and a 30 percent rating was assigned effective from June 15, 2006.  The Veteran disagreed with the rating assigned for PTSD.    

In an April 2010 rating decision, the claim for a compensable rating for hypertension was denied.  The Veteran disagreed with the decision.  

In a February 2013 decision, VA informed the Veteran that separation pay in the amount of $41,746.04, would be withheld from his VA benefits and after that amount was paid back, he would begin receiving his full VA compensation.  The Veteran disagreed with this decision.   

The Veteran testified at a video conference hearing before the Board in January 2015.  At that time, the Veteran indicated that he waived review by the Agency of Original Jurisdiction (AOJ) of any additional evidence submitted after the hearing.  Additional medical evidence (some of which is duplicative) was received after the hearing and is associated with the claims file.  As the Veteran has waived AOJ review of the evidence, he is not prejudiced by the Board's adjudication of the issues on appeal.  

The Board notes that medical evidence associated with the Veteran's increased rating claim for PTSD indicates that the Veteran may be unemployable due to PTSD.  This evidence is sufficient to raise the issue of entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the claim of whether a decision for complete recoupment of the Veteran's special separation benefit was proper is requested.

2.  The Veteran's PTSD has been shown to cause occupational and social impairment with deficiencies in most areas.

3.  The Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more; by systolic pressure predominantly 160 or more; or by a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.  


CONCLUSIONS OF LAW

1.  Criteria for withdrawal of the appeal of the claim of whether a decision for complete recoupment of the Veteran's special separation benefit was proper have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2014).

3.  Criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.31, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2015 Board hearing, the VLJ addressed the criteria for the increased rating claims and suggested that additional medical evidence could help the Veteran's claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

VA examinations were obtained to evaluate the nature and severity of the Veteran's PTSD and hypertension (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Recoupment of Special Separation Benefit - Withdrawal of Appeal

The Veteran disagreed with a February 2013 VA decision to recoup separation pay in the amount of $41,756.04.  The Veteran thereafter perfected an appeal of this issue.  

At the January 2015 hearing before the Board, the Veteran requested a withdrawal of the appeal for the issue of whether a decision for complete recoupment of the Veteran's special separation benefit was proper.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal with regard to the issue of whether a decision for complete recoupment of the Veteran's special separation benefit was proper and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  PTSD

Historically, the Veteran filed a claim seeking service connection for PTSD in June 2004.  As noted above, the claim for service connection was initially denied.  However, in a November 2011 rating decision, service connection for PTSD was granted and a rating of 30 percent was awarded under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 15, 2006, the date following the Veteran's release from active duty.  The Veteran disagreed with the rating assigned and this appeal ensued. 

A 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant); or, major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

An August 2004 examination report from J. Lindgren, M.D., of Goldsboro Psychiatric Clinic, P.A., indicates that the Veteran was diagnosed with PTSD and assigned a GAF score of 35.  The Veteran's PTSD symptoms were reported to include intrusive thoughts, parasomnia, flashbacks, distress at exposure to triggers which remind him of his past trauma, avoidance of conversations or topics which remind him of his past trauma, anhedonia, estrangement and detachment from others, severe sleep disturbance, irritability and anger outbursts, concentration and memory problems, hypervigilance, and exaggerated startle response.  He endorsed depressive symptoms such as depressed mood, thoughts of death, crying spells, panic attacks, and possible auditory illusions or hallucinations.  He denied participating in any hobbies and reported that he spends quiet time alone during his free time.  Mental status examination revealed that the Veteran was cooperative and soft spoken with normal dress.  He was depressed with an anxious mood and a restricted affect.  His thought process was linear and there were no hallucinations or delusions and no suicidal or homicidal ideations.  He had fair attention, judgment, and insight.  Dr. Lindgren concluded that the Veteran was severely compromised in his ability to sustain social and work relationships and he concluded that the Veteran was permanently disabled.   

The Veteran submitted a statement dated in October 2004 at which time he reiterated the same symptoms reported to Dr. Lindgren in August 2004.

The Veteran underwent two VA examinations in May 2005.  The first examination included psychiatric testing and was noted to be for psychiatric disorders other than PTSD.  At that time the Veteran endorsed nightmares twice a week and symptoms of depression including uncontrollable crying.  He also reported marital problems, irritability, suicidal ideations, reduced appetite, and difficulty concentrating.  Mental status examination revealed that the Veteran was cooperative, but he was reserved, refused to shake the examiner's hand, and did not maintain good eye contact during the examination.  He was casually dressed and adequately groomed.  His speech was clear, coherent, modulated, and relevant and he displayed no gross motor disturbance.  His speech was low in volume with a slow rate which reflected his depressed mood.  He was fully oriented and his memory was intact.  His mood was moderately depressed and he was restricted in range and responsiveness.  His thoughts were logical and goal-directed.  He endorsed a history of passive suicidal ideation with periods of severe depression, but denied current suicidal ideation.  There was no evidence of psychosis, paranoia, or intellectual insufficiency.  The examiner assessed the Veteran with major depressive disorder and anxiety disorder and assigned a GAF score of 53.    

At the May 2005 VA PTSD examination, the Veteran reported poor sleep with nightmares and intrusive thoughts.  He noted that he is anxious, easily startled, and hypervigilant.  He avoided crowds and was short-tempered.  He reported aggressiveness toward others.  He indicated that he worked full time as a counselor at a drug rehabilitation center for the past four years.  He lived with his wife and indicated that he had no friends and no social life and did no chores.  Mental status evaluation revealed that the Veteran was alert and soft-spoken.  He answered the examiner's questions and volunteered little information.  There were no loose associations or flight of ideas.  His mood was subdued and his affect was appropriate.   There were no homicidal or suicidal ideations or intent.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  He was oriented in three spheres and his remote and recent memory and insight and judgment were marginal.  The examiner assessed the Veteran with anxiety disorder and depressive disorder and assigned a GAF score of 55.

At a March 2011 VA examination, the Veteran reported that he had difficulty interacting with his family and avoided friends.  He indicated that he could not relate to people and he got nervous and agitated.  He denied a history of suicide attempts and violence/assaultiveness.  Mental status examination revealed that the Veteran was casually dressed and tense.  His speech was unremarkable and he was irritable toward the examiner.  His affect was constricted and his mood was dysphoric.  He was oriented in three spheres and his thought content was suspicious.  He did not endorse delusions and he had adequate insight and judgment.  The Veteran reported difficulty falling asleep and frequent awakenings.  There were no hallucinations, inappropriate behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  The Veteran was able to maintain minimum personal hygiene.  The Veteran reported that he worked as a substance abuse counselor full time for the past four years.  He had missed no work for the prior one year period.  The examiner noted that the Veteran's PTSD resulted in decreased concentration and poor social interaction at work.  The examiner assessed the Veteran with PTSD and assigned a GAF score of 52.  The examiner concluded that there was not total occupational and social impairment due to PTSD and found that there was reduced reliability and productivity due to mental disorder symptoms.  

At a January 2013 VA examination, the Veteran reported that he had been married since 2000 and got along well with his spouse but that he isolated from her.  He stated that he avoided crowds and his family.  He reported that he was laid off in 2011.  He indicated that his social relationships had "increased recently" but also indicated that he was less interested in interacting in social activities.  He reported difficulty with concentration and staying on task.  The Veteran indicated that he had no hobbies and mainly stayed in contact with his family and friends by telephone.  He noted that when he was working he was irritable and angry with co-workers and difficulty concentrating.  The Veteran endorsed persistent sleep problems, depressed mood, concentration problems, flashbacks, nightmares, avoidance of crowds, occasional panic attacks, and difficulty completing tasks due to low energy and low motivation. The examiner noted that the Veteran had depressed mood, anxiety, panic attacks weekly or less, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances.  Mental status examination revealed that the Veteran was appropriately dressed and neatly groomed with fair eye contact.  He was mildly anxious and dysphoric with a depressed mood.  He was oriented in three spheres.  There were no delusions or hallucinations reported or observed.  His judgement was reported to be good and no homicidal and suicidal thoughts were reported.  The examiner noted that the Veteran's remote memory was grossly intact but his immediate memory was mildly impaired.  The examiner assessed the Veteran with PTSD and assigned a GAF score of 52.  The examiner stated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In October 2013, E. Hoeper, M.D., diagnosed the Veteran with PTSD and major depression and assigned a GAF score of 35.  The Veteran reported that he had been married for thirteen years and had been terminated from his job in May 2013.  The Veteran endorsed nightmares seven times per week, flashbacks four times per week, and panic attacks five times per week.  He reported that he was easily startled with intrusive thoughts, and hypervigilance.  He reported that his recent memory was severely impaired and he avoided socializing.  He endorsed auditory hallucinations where he hears his name called once or twice a week and visual hallucinations where he sees shadows moving out of the corners of his eyes once or twice a week.  The Veteran also reported depression most of the time with low energy and little interest in things.  He reported frequent crying spells and frequent anger and agitation as well as feeling suicidal.  Dr. Hoeper reported that the Veteran is unable to sustain social and work relationships and was permanently and totally unemployable.  

In January 2015, the Veteran testified that he had trouble with focusing and had lost his job.  He endorsed nightmares three to four times per week and panic attacks five to six times per week.  He stated that he avoided social environments and crowds.  He testified that his marriage was "not doing well" and he had low energy.  The Veteran reported trouble with his memory and focus which he believes caused him to lose his job.  

Having reviewed the complete record, the Board finds that the preponderance of the evidence warrants a grant of a 70 percent rating.  The medical evidence, consisting of private examination reports, VA examination reports, and the Veteran's hearing testimony, demonstrates findings consistent with depressed mood, anxiety, suspiciousness, chronic sleep impairment, memory loss, disturbances of motivation and mood, flashbacks, panic attacks, difficulty in adapting to stressful and  circumstances, and an inability to establish and maintain effective relationships.   However, the Veteran's disability was not manifested by total occupational or social impairment.
 
Looking first to the Veteran's psychiatric symptoms, the Board does not believe that they have been consistent with a 100 percent rating.  The Veteran has not experienced gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  The Veteran has also not demonstrated other symptomatology that is not listed by the schedular rating criteria, but which would be comparable with a total rating.  At his hearing, the Veteran was found to be subdued in his presentation, but he was able to communicate and did not demonstrate any breaks with reality.  

Moreover, while the Veteran is currently unemployed having lost his job during the course of his appeal, he remains married suggesting that he is not totally socially impaired.  This is not to say that the Veteran is not socially impaired.  He clearly is.  However, a 70 percent rating contemplates an inability to establish and maintain effective relationships.

As such, the Board finds that total social and occupational impairment has not been shown.

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores ranging from 35 to 55 which contemplate moderate symptoms to evidence of impairment of reality.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the clinical findings during the time period at issue do not substantiate a GAF score indicative of more than severe symptomatology as there was no evidence of impairment of reality.  The Board finds that the clinical findings of record demonstrate a degree of impairment consistent with no more than a 70 percent rating.

Accordingly, the Board finds that the criteria for a rating of 70 percent for the Veteran's PTSD have been met.

B.  Hypertension

For historical purposes, the Veteran submitted a claim for an increased (compensable) rating for hypertension in February 2010.  In an April 2010 rating decision, the increased rating claim was denied.  

The Veteran's service connected hypertension is rated as noncompensable under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  38 C.F.R. § 4.104.  Under Diagnostic Code 7101, a 10 percent rating is warranted where the diastolic pressure is predominantly 100 or more, when the systolic pressure predominantly 160 or more; or when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted where the diastolic pressure is predominantly 110 or more, or the systolic pressure is predominantly 200 or more.  A 40 percent disability rating is warranted for diastolic pressure that is predominantly 120 or more.  Finally, a 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran contends that his hypertension requires medication and therefore warrants a compensable rating.

A review of the Veteran's service treatment reports (STRs) reflects that the Veteran denied high or low blood pressure on a report of medical history form dated in January 2001.  Several abnormal conditions were associated with the examination.  However, hypertension was not included in the list.  A blood pressure reading was not included in this report.   

Private treatment reports from I. Oudeh, M.D., dated from November 2000 to February 2004 reflect a diastolic pressure of 100 on three occasions (in December 2000, November 2001, and February 2004).  However, at all other times (which amounted to well more than three), the Veteran's diastolic pressure was under 100.  The Veteran's systolic pressure was 154 on one occasion (in February 2004).  At all other times the systolic pressure was under 140.  He was noted to have "high blood pressure" in March 2000.  However, the first indication of a diagnosis of hypertension came in March 2001 at which time the Veteran was diagnosed with hematuria with hypertension and hyperlipidemia.  There is no indication that the Veteran was treated with medication at that time.  His blood pressure was reported to be 140/90 on that date.  

Private treatment reports from J. Seddon, M.D., dated in March 2004 reflect that the Veteran was diagnosed with controlled hypertension and was taking Benicar HCT.  His blood pressure was reported to be 121/73 at that time.  

Treatment reports from Portsmouth Naval Medical Center dated in October 2005 reflect that the Veteran's blood pressure was 140/71.

At a VA examination in April 2010, the Veteran was reported to be taking Benicar and his blood pressure was recorded as 137/91, 110/80, and 110/75.  The examiner indicated that the Veteran's hypertension resulted in increased absenteeism and a lack of stamina at work because he felt dizzy when he got up too fast and was unable to perform outdoor activities.  

Additional records from Dr. Oudeh dated through January 2015 reflect that during the relevant appeal period, the Veteran's hypertension was controlled with Benicar.  The records from Dr. Oudeh reflect that the Veteran's diastolic pressure was consistently 80 or less and his systolic pressure was consistently 120 or less.  

At a VA examination in January 2013, the Veteran was again reported to be taking Benicar and his blood pressure was recorded as 123/83, 125/82, 120/77.  The Veteran reported that his blood pressure impacted his employment in that he had to make sure he took his medications or he would get headaches and dizziness.  

The Veteran testified that he saw his private physician once a month for hypertension and that his medication had been recently increased.  He indicated that he would submit additional records from Dr. Oudeh after the hearing.  These records were associated with the claims file and discussed above.

In this case, the evidence does not support a compensable rating at any time during the pendency of the appeal.  The Board has reviewed numerous blood pressure readings from all available evidence including the service treatment records, private treatment records, and the VA examination reports.  The Board finds that the evidence of record does not demonstrate that the Veteran's hypertension disability is manifested by diastolic pressure predominantly 100 or more, by a systolic pressure predominantly 160 or more, or by a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  While the private medical evidence indicates that the Veteran's diastolic pressure was over 100 on several occasions prior to his being placed on medication to treat hypertension, numerous other readings, well in excess of three, prior to the prescription of medication showed diastolic pressure below 100.  As such, it cannot be said that he had a history of diastolic pressure prior to medication that was predominantly greater than 100.  Additionally, since being medication the Veteran's diastolic pressure has predominantly been under 90 and his systolic pressure has been under 120.  

Accordingly, the Board finds that the criteria for a compensable rating have not been met, and the Veteran's claim is denied. 

C.  Extraschedular Considerations

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The medical evidence fails to show anything unique or unusual about the Veteran's PTSD and hypertension that would render the schedular criteria inadequate.  The Veteran's symptoms of his disabilities have been specifically considered by the examiners of record which formed the basis for the schedular ratings that were assigned.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  

With regard to hypertension, the Veteran's blood pressure is well-controlled by medication, and it has not been shown that the Veteran has experienced any significant side effects from his hypertension.

As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's disability picture and therefore referral for consideration of extraschedular ratings is not warranted. 
ORDER

The appeal is dismissed with regard to the issue of whether a decision for complete recoupment of the Veteran's special separation benefit was proper

A 70 percent rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  

A compensable rating for hypertension is denied.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of entitlement to TDIU.

As noted, after the January 2015 hearing, the Veteran submitted additional private medical evidence.  Although a private examination report dated in October 2013 was already of record, this evidence indicates that the Veteran stopped working in May 2013 and suggests that he was unemployable as a result of his PTSD.  As such, the issue of TDIU has been raised.  The Board finds that a TDIU claim has been raised as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the AOJ for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim for TDIU based on the Veteran's PTSD.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


